Conviction for manufacturing intoxicating liquor; punishment, two years in the penitentiary.
We find in the record no statement of facts. There are three bills of exception, each of which seeks to present error relating to the introduction of testimony. In the absence of a statement of facts it is impossible for this court to appraise said bills. The indictment is sufficient, and is followed by the judgment and sentence.
No error appearing, the judgment will be affirmed.
Affirmed.
HAWKINS, J., absent. *Page 247